          Case 1:19-cv-09905-AJN Document 23 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               4/17/2020



  Graciela Bretschneider Doncouse,

                          Plaintiff,
                                                                     19-cv-9905 (AJN)
                  –v–
                                                                          ORDER
  Capital Grille Holdings, Inc., et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

         In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial
pretrial conference in this case in person. By noon on April 20, 2020, counsel should submit a
joint letter indicating whether they can do without a conference altogether. If so, the Court will
adjourn the conference sine die and enter the proposed case management plan and scheduling
order. If not, the Court will hold the initial pretrial conference by telephone, but rescheduled for
10:45 a.m. on April 21, 2020. If the conference is held, then at start of the conference, the
parties shall call into the Court’s dedicated conference line at (888) 363-4749, and enter Access
Code 9196964, followed by the pound (#) key. Regardless of whether the conference is held,
counsel should review and comply with the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.



       SO ORDERED.


              17 2020
 Dated: April ____,
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                     1
